PER CURIAM:
Pursuant to a hearing on an order to show cause issued in a divorce proceeding the defendant (appellant) was found guilty of contempt for violating an order with respect to contacting his minor child. However, no written findings of fact, conclusions of law or judgment thereon were ever entered. We have heretofore ruled that this was a prerequisite to the enforcement of a judgment and commitment for contempt. See Brown v. Cook, 123 Utah 505, 260 P.2d 544 (1953). That not having been done here, it is necessary that the order of contempt be vacated.